Case 1:16-cv-09517-LAK-KHP Document 262-33 Filed 11/08/19 Page 1 of 3




             EXHIBIT
                          'eA''
   Case 1:16-cv-09517-LAK-KHP Document 262-33 Filed 11/08/19 Page 2 of 3


Benefits                                                              Phone:                       (s85) 42s-4333
Management          355 Packettls Landing                             Fax:                       (585) 42s-45r4
                                                                                                                    ,

                                                                      b-rnail:              mafg@bmi:online.qom
                    Fairport, New Yolk 14450-1561                     Home Page:             .www.bmi-online.co.m


December L9,20LB



Ms. Wendy Eber ' ,'
Slocum & Sons, lhc.
30 Coroorate Drive
North Haven, CT,Q6473



Dear Wendy

I am writing in response to your request for us to provide the plan termination liability for the Eber'
Bros, Wine-& Liquor Corp. Retirement plan as of June 1",2012.

Our cal,culations are based on data provided to us by Eber Bros. Wine & Liquor Corp on. an annual
basis, The accrued benefits that were,part of the data were calculated by the prior actuary at the
time that the plan benefits were frozen, which was December'3L, 2000.

As of June L,2}LZ,'the data was made up bf 185 participants in pay status and 240 participants
who were no longer active emplolees but who were entltled to. future benefits under the plan.

The actuarial assumptions       for purposes'of calculating lump sum payments are identified in the
plan document and are as folloWs:

       Mortality         The 2012 Applicdble Mortality Table
       I nterest         L,59% for payrnents commencing in the next 5 years
                         4.L2% for paymepts commencing in 6'20 years
                         5.O4% for payments Commencing in years 21and beyond


Utilizing the above inforrmation, we calculated the following liabilities:

       ln Pay Status:                                s6,268,918
       Entitled to Future Benefits                   SE,ss+;z5g
       Total                                         59,929,L77

The liability. of $9,823,177 re'presents the amount needed as of June !,2012 to provide a lump
sum payment to each participant under the plan which would satisfy the plan's liability for all
.benpfits to ail participants.
                                                      -
                                     ,                     l




Be aware thdt this material (including any attachments), to the extent it discusses any issue
that relates to tax matters, is not intended to'be used, and it cannot bb used, for the purpose
of avoiding penalties under the lnternal Revenue Code that may be imposed on a taxpayer,
              Benefit Corisultants          +                                Plan Administrators


                                                                                             EB-00035551
     Case 1:16-cv-09517-LAK-KHP Document 262-33 Filed 11/08/19 Page 3 of 3




Ms. Wendy Eber       -    Page 2
DecemberiL9,2o!8




The correspo-nding plan asiets held. at Canandaigua National Bank as         of Q5/trL/2012 were reported
                                                                             .      -
tousbythebanktgbe$4,1.tr5,t89:' .i                                                                 -,,..,               .
                   .'..
Therefole, if the plan were funded with an additional deposjt of $5,063,388 as of luhe f;'.ZOf Z;.the
plan coirld have terminated unfler the stbnd.ard termination procedures of thq Pension Benefit' .-
                                   ,      -     '..      '.        ':         .,:        '
buaiantycorpolation.'':.
 '     :                                                                         :. ,'                 ,      :.
                                                                                                                        .




                             : ,                                              .: - .     ....
                                                                                                                   ..




Pleas.e.   let me kr,row if the above,information is sufficient for your   needs. '                '




Sir:icer.ely,


                42.
Michael..A. Gallagher, President
Associate, socie.ty of Actuaries




                                                                                                E8-00035552
